FARR, J.
Epitomized Opinion
Schonsberger was arrested in February 1922 and was charged in Youngstown municipal court with being a suspicious person in violation of an ordinance. The accused was found guilty and fined $25 and imprisoned for 30 days. Schonsberger was arrested in front of a hotel, as he was about to leave Youngstown. Error was prosecuted to common pleas. In affirming the judgment, the court of appeals held:
1. That the judgment was not manifestly against the weight of the evidence, as no misconduct on the part of the court was pointed out and it cannot be said that any error was committed in this respect.